Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 1 of 19 PageID #: 684




                    EXHIBIT D
                     Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 2 of 19 PageID #: 685
                       Jessica Stoler                                                                             August 5, 2019

                                                                               Page 1                                         Page 3
                                   UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                                                                           1           EXAMINATION INDEX
                                      CHARLESTON DIVISION                                  2    BY MR. CROWLEY           5
                               ========================================================    3    BY MR. POMPONIO          60
                                                                                           4    BY MR. CROWLEY           67
                               JESSICA A. STOLER,
                                  Plaintiff,
                                                                                           5
                                                                                           6
                                                                                           7
                               v.             CIVIL ACTION NO. 2:18-CV-00988
                                                                                           8
                                                                                           9
                                                                                          10
                               PENNYMAC LOAN SERVICES, LLC,
                                   Defendant.
                                                                                          11
                                                                                          12
                               ========================================================   13
                                   DEPOSITION OF JESSICA STOLER
                                                                                          14
                                       Goodwin & Goodwin, PLLC                            15
                                         300 Summers Street                               16
                                       Charleston, West Virginia                          17
                                          August 5th, 2019
                                                                                          18
                                       10:00 a.m. - 11:49 a.m.                            19
                                       _________________________                          20
                                        KRISTEN S. CRADDOCK, CCR
                                                                                          21
                                      Sanford Reporting & Video, Inc.                     22
                                            P.O. Box 886                                  23
                                         St. Albans, WV 25177
                                           (304) 389-5562
                                                                                          24

                                                                               Page 2                                         Page 4
                           1                    APPEARANCES:                               1               EXHIBIT INDEX
                           2
                           3        COUNSEL FOR PLAINTIFF: Jessica A. Stoler
                                                                                           2    1 Interrogatories           8
                           4                                                               3    2 Series of Letters         11
                           5               Bren J. Pomponio, Esquire                       4    3 Customer Certification        15
                                           MOUNTAIN STATE JUSTICE, INC.                    5    4 4/7/17 Notice             16
                           6               2117 Quarrier Street                            6    5 Mortgage Assistance Application 18
                                           Charleston, West Virginia 25301
                          7
                                                                                           7    6 6/30/17 Notice             22
                          8                                                                8    7 12/5/17 Notice             28
                          9         COUNSEL FOR DEFENDANT: PennyMac Loan Services, Inc.    9    8 Mortgage Assistance Application 31
                         10                                                               10    9 1/23/18 Notice             39
                         11                Francis X. Crowley, Esquire
                                           BLANK ROME, LLP
                                                                                          11    10 1/3/18 Letter            36
                         12                130 North 18th Street                          12    11 1/23/18 Letter            45
                                           Philadelphia, Pennsylvania 19103               13    12 1/25/18 Letter            58
                         13                                                               14    13 4/10/14 Notice             59
                         14                Carrie Goodwin Fenwick, Esquire                15    14 Deed of Trust             59
                                           GOODWIN & GOODWIN, PLLC
                         15                300 Summers Street, Suite 1500
                                                                                          16
                                           Charleston, West Virginia 25064                17
                         16                                                               18
                         17                                                               19
                         18
                         19
                                                                                          20
                         20                                                               21
                         21                                                               22
                         22                                                               23
                         23                                                               24
                         24



                                                                                                            1 (Pages 1 to 4)
                       Sanford Reporting & Video, Inc.                                         sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                        ed22f9f1-188f-41ac-8192-6b297851437a
                     Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 3 of 19 PageID #: 686
                       Jessica Stoler                                                                                          August 5, 2019

                                                                               Page 5                                                          Page 7
                           1                JESSICA STOLER                                   1   medical condition that would cause you to have
                           2    after first being duly sworn, was examined and testified     2   difficulty recalling the past?
                           3                     as follows:                                 3      A. No.
                           4                 EXAMINATION                                     4      Q. A few moments before the deposition started --
                           5     BY MR. CROWLEY:                                             5             MR. CROWLEY: Just for the record, a few
                           6        Q. Good morning, Ms. Stoler.                             6   moments before the deposition started, counsel and I
                           7        A. Good morning.                                         7   were speaking that there is no question as to the
                           8        Q. As we mentioned before, my name is Frank              8   authenticity of the note and deed of trust; is that
                           9     Crowley, and I'm an attorney here representing PennyMac     9   correct?
                          10     -- specifically, PennyMac Loan Services, LLC -- in         10             MR. POMPONIO: That's correct.
                          11     connection with a lawsuit that you have brought against    11             MR. CROWLEY: Okay. So, therefore, we
                          12     PennyMac. I'm going to ask you a number of questions       12   have a stipulation as to the authenticity and,
                          13     today that I believe relate to that lawsuit and what's     13   therefore, we won't be asking questions necessarily
                          14     been alleged in the case. And if at any time today you     14   about those documents today, other than some general
                          15     do not understand my questions, for example, if I speak    15   questions.
                          16     too fast or if the question is confusing in any way,       16   BY MR. CROWLEY:
                          17     will you please let me know so that I may rephrase?        17      Q. Ms. Stoler, is it accurate that you did obtain
                          18        A. Sure.                                                18   a loan in the approximate amount of $109,693 in April of
                          19        Q. Okay. Many times we'll be able to understand         19   2014?
                          20     -- you'll be able to anticipate what I'm asking, but       20      A. Yes.
                          21     please allow me to finish the question so that the court   21      Q. And was that a mortgage -- was that secured by
                          22     reporter will be able to take down both the question and   22   a mortgage on your property?
                          23     the answer, okay?                                          23      A. (No verbal response.)
                          24           By the same token, if you feel that I've cut         24      Q. Do you understand that to be a mortgage?


                                                                               Page 6                                                          Page 8
                           1     you off from an answer either because I jumped in too       1      A. Yes.
                           2     quick or whatever, please let me know so that I may give    2      Q. Okay. And what was the property on which the
                           3     you the opportunity to complete your answer, okay?          3   mortgage was placed?
                           4        A. Okay.                                                 4      A. 2122 21st Street.
                           5        Q. Because the transcript is being taken down by         5      Q. Okay. And was that your home at the time?
                           6     the court reporter, we both need to have all of our         6      A. Yes.
                           7     answers and questions orally so that -- the court           7      Q. Okay. Was this a refinance or a purchase?
                           8     reporter can't take down a shrug or a nod or a shake of     8      A. Purchase.
                           9     the head.                                                   9      Q. Thank you.
                          10        A. Okay.                                                10         And have you lived at that address the entire
                          11        Q. Thank you.                                           11   time?
                          12           Have you ever had a deposition taken before?         12      A. Yes.
                          13        A. No.                                                  13            (Exhibit No. 1 was marked.)
                          14              MR. CROWLEY: Bren, will the witness               14      Q. Okay. I'm going to show you a number of
                          15     reserve the right to read and sign?                        15   documents today and I would ask that you take whatever
                          16              MR. POMPONIO: Probably not.                       16   time is necessary for you to review the documents in
                          17              MR. CROWLEY: Okay.                                17   order for you to understand what they are, and then I
                          18     BY MR. CROWLEY:                                            18   will ask you a number of questions about the documents.
                          19        Q. Is there --                                          19   And if when I ask a question and you feel you need some
                          20           Are you on any type of medication or anything        20   additional time to review it, please let me know, okay?
                          21     that would prevent you from accurately recalling what      21         Ms. Stoler, I've shown you what's been marked
                          22     has occurred in the past?                                  22   as Exhibit 1 to your deposition, which is a document
                          23        A. No.                                                  23   labeled Plaintiff's Answers and Responses to Defendant's
                          24        Q. Okay. Are you aware of any other physical or         24   First Set of Interrogatories and Request for Production



                                                                                                                      2 (Pages 5 to 8)
                       Sanford Reporting & Video, Inc.                                           sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                      ed22f9f1-188f-41ac-8192-6b297851437a
                     Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 4 of 19 PageID #: 687
                       Jessica Stoler                                                                                           August 5, 2019

                                                                               Page 9                                                          Page 11
                           1      of Documents.                                               1          Prior to February of 2017, had you experienced
                           2             Do you see that?                                     2   any difficulty in paying your loan?
                           3         A. Yes.                                                  3      A. Yes. On occasion.
                           4         Q. Okay. And take whatever time you need to              4      Q. Okay. And, in fact, on occasion, were your
                           5      review that, but I'm going to refer you -- the first        5   payments late or --
                           6      question I have is I'm going to refer you to what would     6          Were your payments late?
                           7      be Page 26. They are numbered through 25 and then           7      A. Yes. On occasion.
                           8      there's Page 26.                                            8      Q. Okay. And, on occasion, were there months
                           9             Is that your signature on that document?             9   where the payments were submitted more than a month
                          10         A. Yes.                                                 10   late?
                          11         Q. Okay. Do you recall reviewing this document          11      A. I don't recall.
                          12      prior to signing what's labeled there as a verification?   12              (Exhibit No. 2 was marked.)
                          13      Please take whatever time you need to review the           13      Q. Ms. Stoler, I'm showing you what's been marked
                          14      document.                                                  14   as Exhibit 2 to your deposition, which is a series of
                          15         A. Okay. Could you repeat that question again,          15   letters, the first -- the first five pages of which are
                          16      please?                                                    16   a letter dated September 21st -- I'm sorry -- July 21st,
                          17         Q. Sure. Now that you've had the opportunity to         17   2016.
                          18      review the document that's Exhibit No. 1 to your           18              MR. CROWLEY: And, actually, if I may have
                          19      deposition, the first 25 pages of it, do you recall        19   -- just for the -- since this will be a deposition
                          20      reviewing the responses and answers -- the responses       20   exhibit, I'm actually going to cross out the loan number
                          21      that are set forth in that document --                     21   since I notice it's still --
                          22         A. Yes.                                                 22              MR. POMPONIO: Oh, okay.
                          23         Q. -- prior to signing the document or the              23              MR. CROWLEY: Is that okay for right now
                          24      verification that's attached as the 26th page?             24   for purposes of this?


                                                                             Page 10                                                           Page 12
                           1         A. Yes.                                                  1   BY MR. CROWLEY:
                           2         Q. Okay. And when you reviewed it, did you               2      Q. And, ma'am, that's --
                           3      consider all of the answers to be true and accurate to      3          Ms. Stoler, if you would, just take a moment to
                           4      the best of your information, knowledge, and belief?        4   read those first five pages. I'm sorry. It's actually
                           5         A. Yes.                                                  5   one, two, three -- yes. It's five pages. Okay. Does
                           6         Q. Was there anything in those answers that you          6   this refresh your recollection as to whether in --
                           7      thought in any way was inaccurate?                          7          Well, first of all, do you recall getting this
                           8         A. No.                                                   8   document?
                           9         Q. If you would turn to Page 2 of the document --        9      A. No, I don't.
                          10      and, in particular, read to yourself the question that     10      Q. Okay. Do you recall that your June 2016
                          11      starts at No. 6 and then the response that was given --    11   payment was paid more than a month late?
                          12      the objection and response that was given to that, which   12      A. I don't.
                          13      carries over onto Page 4.                                  13      Q. Okay. Do you recall whether you were having
                          14         A. Okay.                                                14   difficulties making payments in June of 2016?
                          15         Q. Now, focus your attention, please, on Page 3,        15      A. I don't.
                          16      the paragraph that starts "After dutifully paying on the   16      Q. Okay. Ms. Stoler, if you would, turn to the
                          17      mortgage loan."                                            17   26th page of that document. Again, it's another
                          18             Do you see that?                                    18   five-page letter, this one dated August 25th, 2016,
                          19         A. Yes.                                                 19   which among other things states that the loan is due for
                          20         Q. It's the first --                                    20   September 1st, 2016.
                          21             Okay. And I'll read it into the record.             21          Would you take a look at that document, please?
                          22      "After dutifully paying on the mortgage loan, Plaintiff    22      A. Yes.
                          23      began to experience a hardship in February 2017, which     23      Q. Okay. Do you recall seeing that document
                          24      would make it difficult to pay her loan."                  24   before?



                                                                                                                     3 (Pages 9 to 12)
                       Sanford Reporting & Video, Inc.                                            sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                        ed22f9f1-188f-41ac-8192-6b297851437a
                     Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 5 of 19 PageID #: 688
                       Jessica Stoler                                                                                           August 5, 2019

                                                                              Page 13                                                         Page 15
                           1         A. I don't.                                              1      Q. Other than leaving the position in order to
                           2         Q. Do you recall whether you were having                 2   take care of your partner, were there any other reasons
                           3      difficulty making payments in July and August of 2016?      3   for which you left the position?
                           4         A. I don't.                                              4      A. No.
                           5         Q. Based on your prior statements, it's my               5             (Exhibit No. 3 was marked.)
                           6      understanding you do recall that there were some            6      Q. Ms. Stoler, I've handed you what's been marked
                           7      payments that were late prior to February of 2017,          7   as Exhibit 3, which is labeled a customer certification
                           8      correct?                                                    8   and consent and then after that has a number of -- I'm
                           9         A. Yes.                                                  9   sorry -- a number of other documents including a request
                          10         Q. Sitting here today, do you recall what it was        10   for mortgage assistance. If you would, take a moment to
                          11      that caused those payments to be late?                     11   review that document.
                          12         A. I can say that I was with my previous husband        12         Now that you've had the opportunity to review,
                          13      who used to make the payments, so I don't recall certain   13   do you recognize this to be a request for mortgage
                          14      months that he was late on.                                14   assistance that you submitted to PennyMac dated March
                          15         Q. Now, if you would, look back at Exhibit 1 and,       15   1st, 2017?
                          16      again, where we were just looking in that paragraph that   16      A. Yes.
                          17      started "After dutifully paying," it's that sentence       17      Q. Okay. Was that the first written request for
                          18      that -- that paragraph goes on to state that               18   mortgage assistance that you had submitted to PennyMac?
                          19      "Plaintiff's partner suffered from liver failure and was   19      A. I don't recall.
                          20      on a ventilator. Plaintiff had to take unpaid leave to     20      Q. Sitting here today, is there any specific fact
                          21      take care of her partner who was helping pay for           21   or anything you can point to that indicates that you
                          22      household bills and was unable to work."                   22   believe you may have submitted a written request earlier
                          23             Do you see that?                                    23   than this?
                          24         A. Uh-huh. I do.                                        24      A. I don't recall submitting a prior request.


                                                                              Page 14                                                         Page 16
                           1        Q. And was that what caused the -- your                   1      Q. Okay. And was all of the information that you
                           2     difficulties to pay that started in February of 2017?        2   provided in this request true and correct at the time
                           3        A. Yes.                                                   3   you submitted it?
                           4        Q. Okay. And did that situation start in February         4      A. To my knowledge, yes.
                           5     2017, or it'd actually been going on for some time prior     5             (Exhibit No. 4 was marked.)
                           6     to that, that is, your partner's medical issues that         6      Q. Ms. Stoler, I've shown you what's been marked
                           7     were --                                                      7   as Exhibit 4 to your deposition, which is a notice dated
                           8        A. He had had medical issues in the past prior to         8   April 7, 2017 addressed to you. Do you recall --
                           9     us being together, however, the medical issues this time     9          After you've had the opportunity to review
                          10     with me, to the best of my recollection, started around     10   this, my question is going to be do you recall receiving
                          11     February 2017.                                              11   this?
                          12        Q. And approximately how long did -- and, as I           12      A. I don't.
                          13     understand your answer here, you had to -- you had to       13      Q. Ms. Stoler, if you'd refer back to Exhibit No.
                          14     take unpaid leave to take care of your partner, correct?    14   1, that long interrogatory response, in particular, I'm
                          15        A. Correct.                                              15   going to refer you to Page 3, which is where we were
                          16        Q. Approximately how long were you on that unpaid        16   just looking, that next paragraph starts, "Plaintiff
                          17     leave?                                                      17   requested assistance from PennyMac, but was denied the
                          18        A. He went into the hospital April 11th and              18   assistance by letter dated April 7th, 2017."
                          19     sometime in May. I don't recall the exact date. We had      19          Does that refresh your recollection in any way
                          20     to make a decision -- my employer and I -- regarding the    20   as to whether Exhibit 4 is a document you received
                          21     unpaid leave.                                               21   denying the request for a loan modification?
                          22        Q. And what do you mean had to make a decision           22      A. I don't understand the question.
                          23     regarding the unpaid leave?                                 23      Q. Okay. In your interrogatory answer, you
                          24        A. I, basically, had to leave the position.              24   indicated that you were denied assistance by letter



                                                                                                                  4 (Pages 13 to 16)
                       Sanford Reporting & Video, Inc.                                            sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                       ed22f9f1-188f-41ac-8192-6b297851437a
                     Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 6 of 19 PageID #: 689
                       Jessica Stoler                                                                                            August 5, 2019

                                                                             Page 17                                                           Page 19
                           1     dated April 7, 2017, and I'm asking, after reviewing         1             (Exhibit No. 5 was marked.)
                           2     that, whether that helps you refresh your recollection       2      Q. Ms. Stoler, what I've asked to be shown to you
                           3     in any way as to whether the document that was               3   is what's been marked as Exhibit No. 5, which is a
                           4     identified as Exhibit No. 4, whether you recall getting      4   document that on the first page has a fax sheet and
                           5     that -- that letter?                                         5   starting on the second page is labeled "Mortgage
                           6        A. I still don't recall getting the particular            6   Assistance Application."
                           7     letter, but it's around the time, yes, that I should         7         Will you take a moment to review this?
                           8     have.                                                        8      A. Yes.
                           9        Q. And on the first page of this letter in the box        9      Q. And you recognize this to be the application
                          10     that's at the bottom, it states that "The U.S.              10   for the forbearance agreement that you submitted to
                          11     Department of Agriculture has a proprietary loan            11   PennyMac in June of 2017?
                          12     modification program to assist struggling homeowners        12      A. I -- I believe it's a request for modification
                          13     with their mortgage payment. Unfortunately, we are          13   that turned into a forbearance.
                          14     unable to approve your modification request under this      14      Q. And when you say it turned into a forbearance,
                          15     request. Reasons for the program denial include" -- and     15   what do you mean?
                          16     then it has three bullet points -- "insufficient net        16      A. They stated that since I was unemployed and due
                          17     cash flow, ineligible borrowing, housing expense ration     17   to the hardship that that would be better for me at that
                          18     outside of acceptable range."                               18   time.
                          19            Do you see that what I just read?                    19      Q. Were there any discussions as to whether you
                          20        A. I do.                                                 20   would or would not qualify for a loan modification as
                          21        Q. Okay. Did you discuss with anyone at PennyMac         21   opposed to a forbearance?
                          22     the reasons why your request for a modification was         22      A. Yes. It was my understanding that I would go
                          23     denied on April 7th, 2017?                                  23   for the modification after the forbearance.
                          24        A. I don't recall.                                       24      Q. I'm sorry. I missed what you said at the end


                                                                             Page 18                                                           Page 20
                           1         Q. So would it be accurate then, sitting here            1   there.
                           2      today, that you don't recall if those reasons listed        2         That you would go for the modification?
                           3      there were the reasons you understood at that time or       3      A. After the forbearance.
                           4      not?                                                        4      Q. What do you mean by that, ma'am?
                           5         A. I don't.                                              5      A. They thought it was better due to my
                           6         Q. Okay. Do you have any recollection of anyone          6   unemployment and hardship for me to be on a forbearance
                           7      from PennyMac giving you any other reasons or any           7   plan. My unemployment was a very low amount. It was to
                           8      explanation whatsoever as to why the loan application       8   my understanding that that was the best choice at the
                           9      was denied -- the loan modification application was         9   time and that after that period then I could then apply
                          10      denied on April 7th, 2017?                                 10   for the -- for a permanent modification.
                          11         A. No.                                                  11      Q. Okay. And did you understand in that regard
                          12         Q. In the next sentence in the interrogatory            12   that in order to apply for a permanent modification it
                          13      answer, you stated, "In May 2017, Plaintiff was laid off   13   would have been necessary for you to comply with all of
                          14      from her employment and, again, requested assistance       14   the terms of the forbearance?
                          15      from PennyMac."                                            15      A. I don't recall.
                          16             That reference to being laid off, is that what      16      Q. Was it your understanding at that time that in
                          17      you referred to earlier as you and your prior boss         17   order to be considered after the forbearance for a
                          18      having to make a decision about your unpaid leave?         18   modification that you would have had to have made all of
                          19         A. Yes.                                                 19   the payments required under the forbearance plan?
                          20         Q. Okay. Okay. And as a result of being laid            20      A. I don't recall.
                          21      off -- or after you were laid off do you recall            21      Q. And to the extent that you had the
                          22      submitting a request for a forbearance agreement with      22   understanding that you just discussed or just described,
                          23      PennyMac?                                                  23   how did you obtain that understanding? What was it
                          24         A. Yes.                                                 24   based on?



                                                                                                                  5 (Pages 17 to 20)
                       Sanford Reporting & Video, Inc.                                            sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                        ed22f9f1-188f-41ac-8192-6b297851437a
                     Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 7 of 19 PageID #: 690
                       Jessica Stoler                                                                                          August 5, 2019

                                                                              Page 21                                                        Page 23
                           1         A. I'm sorry. I don't quite understand the               1   special forbearance plan.
                           2      question.                                                   2         Do you recall receiving this document?
                           3         Q. A few moments ago you mentioned the fact that         3      A. I do.
                           4      it was your understanding that after the forbearance you    4      Q. Okay. And did you understand this to be the
                           5      would be able to apply and be considered for a              5   document stating that your -- you would be given a
                           6      modification, correct?                                      6   forbearance reducing the -- adjusting the monthly
                           7         A. Yeah. That's --                                       7   payment to 411.73?
                           8         Q. What did you base that understanding on? How          8      A. Yes.
                           9      did you get that understanding?                             9      Q. And then did you understand at the time it was
                          10         A. From speaking with representatives on the            10   going to be a forbearance -- was scheduled to be a
                          11      phone.                                                     11   forbearance from July of 2017 through December of 2017?
                          12         Q. When you say "representatives," that means           12      A. Yes.
                          13      representatives of PennyMac?                               13      Q. Okay. And it was your understanding at this
                          14         A. PennyMac.                                            14   time that under the forbearance you were required to
                          15         Q. And, at this time, do you have any recall as to      15   make that total monthly payment of $411.73 in each of
                          16      who you spoke with?                                        16   the months from July through December of 2017?
                          17         A. I'm sorry?                                           17      A. Yes.
                          18         Q. And do you recall whether this was one or more       18      Q. Okay. And am I correct that you did make the
                          19      conversations?                                             19   July, August, September payments?
                          20         A. I think it was multiple.                             20      A. Yes.
                          21         Q. And during what time period were these               21      Q. And is it correct that after that you were
                          22      conversations, if you can recall?                          22   unable to make the payments because your Unemployment
                          23         A. I don't recall for sure.                             23   compensation had ceased?
                          24         Q. Would those conversations have taken place --        24      A. Yes.


                                                                              Page 22                                                        Page 24
                           1     to the best of your recollection, would those                1             MR. POMPONIO: Wasn't there an October
                           2     conversations take place prior to submitting the             2   payment as well?
                           3     application that's marked Exhibit No. 5 or both prior        3             THE DEPONENT: I was just thinking --
                           4     and after?                                                   4             MR. CROWLEY: Okay. Then I'll correct
                           5        A. I believe both prior and after.                        5   that.
                           6        Q. And were all of those communications by phone          6   BY MR. CROWLEY:
                           7     or were any written?                                         7      Q. So the payments were then four month payments -
                           8        A. I believe they were by phone.                          8   July, August, September, and October?
                           9              (Exhibit No. 6 was marked.)                         9      A. Yeah. My apologies.
                          10        Q. I'm showing you what's been marked as Exhibit 6       10      Q. Okay. My apologies for misstating that. So
                          11     to your deposition, which is a notice dated 6/30/2017.      11   there were four payments and then there were two that
                          12     And, actually, I realized that also has the loan number.    12   you were unable to make due to the termination of the
                          13     Let me cross out the loan number.                           13   Unemployment compensation, correct?
                          14              Do you want to cross it out on yours or --         14      A. Correct.
                          15              MR. POMPONIO: Oh, I think it's fine.               15      Q. Okay. Thank you.
                          16              MR. CROWLEY: Just since these may be               16         And, by the same token, if at any time you feel
                          17     attached to the deposition and may end up attached to       17   there's a need to correct either your response or
                          18     motions or whatever, I think it's better that the           18   correct what I've stated, then please let us know or
                          19     original should be redacted?                                19   please let your counsel know so we can address it.
                          20              MR. POMPONIO: Sure.                                20      A. Thank you.
                          21     BY MR. CROWLEY:                                             21      Q. If you would refer back to that interrogatory
                          22        Q. Again, I'm showing you what's been marked as          22   answer -- and, yes, you'll be able to put aside all of
                          23     Exhibit 6 to your deposition, which is a notice dated       23   the documents that I've shown you. I'm not going to be
                          24     6/30/2017, and it states you've been approved for a         24   asking you any more questions about those, so set them



                                                                                                                 6 (Pages 21 to 24)
                       Sanford Reporting & Video, Inc.                                            sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                      ed22f9f1-188f-41ac-8192-6b297851437a
                     Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 8 of 19 PageID #: 691
                       Jessica Stoler                                                                                              August 5, 2019

                                                                            Page 25                                                              Page 27
                           1     aside and just make sure at some point they all go back     1      A. I tried by phone and by fax and by e-mail
                           2     to the court reporter because they're the official          2   without success.
                           3     document.                                                   3      Q. When you say you tried by phone, by fax and
                           4            Looking back at the same interrogatory answer,       4   e-mail --
                           5     if you would, read through it down to the point where it    5         Okay. So this would have been some time after
                           6     starts -- again, starting -- read to yourself from where    6   that November/December period we talked about earlier?
                           7     it says "Plaintiff requested" down to the sentence that     7      A. Yes; yes.
                           8     starts "in November 2017 to December 2017" and then         8      Q. Okay. And sitting here today, you don't recall
                           9     through that sentence.                                      9   specifically what six-week period that was?
                          10         A. Okay.                                               10      A. Not specifically.
                          11         Q. Okay. And with regard to where it says "In          11      Q. Do you recall a time period --
                          12     November 2017 to December 2017, Plaintiff contacted        12         Do you recall in November and December that
                          13     PennyMac to explain about her income situation," were      13   PennyMac had left phone messages on your answering
                          14     all of those contacts by phone?                            14   machine in response to your calls?
                          15         A. I don't recall.                                     15      A. I don't recall.
                          16         Q. Do you recall?                                      16      Q. Can you estimate how many times during the
                          17         A. After those months, I tried other means other       17   six-week period you tried by phone?
                          18     than the phone, but I don't recall for those months.       18      A. I can't.
                          19         Q. Okay. So you don't recall in November and           19      Q. I'm sorry?
                          20     December before you did anything whether there were any    20      A. I cannot.
                          21     communications other than phone calls, correct?            21      Q. Okay. And how about by fax?
                          22         A. Correct.                                            22      A. I cannot estimate an amount.
                          23         Q. But at some time thereafter, you did submit a       23      Q. Okay. And how about by e-mail?
                          24     written application?                                       24      A. I cannot estimate an amount.


                                                                            Page 26                                                              Page 28
                           1        A. Yes.                                                 1      Q. Did you keep copies of any of those e-mails or
                           2        Q. Do you recall --                                     2    the faxes?
                           3           Well, you say that "Plaintiff contacted              3      A. I don't recall.
                           4     PennyMac to explain about your income situation." And      4      Q. Is it your understanding -- and to the extent
                           5     to the extent you can recall having phone calls, do you    5    you would have kept any, you would have provided them to
                           6     recall what was said during those phone calls?             6    your counsel?
                           7        A. Not exactly.                                         7      A. If I had them.
                           8        Q. Can you remember approximately how many calls        8      Q. That's what I meant.
                           9     there were?                                                9             If you had them, you would have turned them
                          10        A. No.                                                  10   over to your counsel?
                          11        Q. When you say "not exactly," what do you -- what      11     A. Yes.
                          12     can you recall about the conversations?                    12     Q. Okay. Did you make notes of any of the phone
                          13        A. I can't say for sure.                                13   calls?
                          14        Q. You state that "Despite several inquiries by         14     A. I did at the time.
                          15     Plaintiff over a six-week period, PennyMac would not       15     Q. And what happened to those notes?
                          16     respond to Plaintiff."                                     16     A. I'm not sure.
                          17           Do you see that?                                     17     Q. Do you know if those notes were turned over to
                          18        A. Yes.                                                 18   your counsel?
                          19        Q. Okay. And the six-week period that you're            19     A. I don't recall.
                          20     referring to there, is that the November to December       20               (Exhibit No. 7 was marked.)
                          21     time frame?                                                21     Q. Would you please look at Exhibit No. 7, which
                          22        A. I'm not sure.                                        22   is a notice dated December 5, 2017, addressed to you.
                          23        Q. And when it says "PennyMac would not respond to      23   And let me know when you've had an opportunity to do so.
                          24     Plaintiff," do you mean -- what did you mean by that?      24     A. Okay.



                                                                                                                     7 (Pages 25 to 28)
                       Sanford Reporting & Video, Inc.                                           sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                          ed22f9f1-188f-41ac-8192-6b297851437a
                     Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 9 of 19 PageID #: 692
                       Jessica Stoler                                                                                          August 5, 2019

                                                                             Page 29                                                        Page 31
                           1        Q. And do you recall receiving this letter?              1   to at PennyMac?
                           2        A. I don't.                                              2       A. Not really. There were so many.
                           3        Q. Do you recognize this letter at all?                  3       Q. Do you know if you made notes of any telephone
                           4        A. No.                                                   4   calls with Mr. Price?
                           5        Q. Do you recall being advised by PennyMac in any        5       A. I remember sitting at work with Post-It notes
                           6     manner in early December of 2017 that you did not           6   everywhere, yes, but I don't think that any of them made
                           7     qualify for a further forbearance plan because you had      7   it this far.
                           8     defaulted under the prior forbearance plan?                 8       Q. When you say you recall sitting at work with
                           9        A. No.                                                   9   Post-It notes, what time period would that have been?
                          10        Q. Do you recall being told by anyone at PennyMac       10       A. That was a little later. That would have had
                          11     that the reason you did not qualify for a further          11   to have been January or past.
                          12     forbearance was because you had not made all of the        12       Q. Okay. Would it be correct that from February
                          13     payments due under the prior forbearance plan?             13   of -- sometime in February of 2017, when you had to take
                          14        A. No.                                                  14   an unpaid leave to assist your partner, that from then
                          15        Q. Okay. This letter is addressed to 2122 21st          15   until January 2nd of 2018 that you were not employed?
                          16     Street, Nitro, West Virginia 25143. That is the address    16       A. Correct. I --
                          17     that you would have been receiving mail from PennyMac      17          Did you say February of '17?
                          18     throughout this time, correct?                             18       Q. Yes.
                          19        A. Correct.                                             19       A. Okay. That's actually a little bit off because
                          20        Q. Okay. And do you have any reason, sitting here       20   I didn't leave work until, I believe, April of '17.
                          21     today, to believe that you did not receive this letter     21       Q. Okay. The unpaid leave started in April?
                          22     in or about December of 2017?                              22       A. Uh-huh.
                          23        A. No.                                                  23              (Exhibit No. 8 was marked.)
                          24        Q. In the middle here, there's a list that -- it        24       Q. Okay. Okay. Ms. Stoler, I'm showing you


                                                                             Page 30                                                        Page 32
                           1     says, "Please don't hesitate to call me between the         1   what's been marked as Exhibit 8 to your deposition,
                           2     hours of 7:00 a.m. and 4:00 p.m.," and it lists Joshua      2   which is a mortgage assistance application that's filled
                           3     Price.                                                      3   out in handwriting and on the -- looks like on the sixth
                           4           Did you reach out to Mr. Price?                       4   page has a borrower's signature. Let me know when
                           5        A. I recall that name, speaking with him before.         5   you've had the opportunity to review that.
                           6     I can't recall dates.                                       6      A. What am I looking for?
                           7        Q. When you say you recall speaking with him             7      Q. Well, first of all, I'd just ask that if in
                           8     before, do you mean speaking with him before this letter    8   general you recall seeing that document. I had said
                           9     or just speaking with him in general?                       9   that there's a borrower's signature on what appears to
                          10        A. In general, the name sounds familiar as to one       10   be the sixth page.
                          11     of the people from there that I'd spoken with.             11      A. Okay.
                          12        Q. Okay. But sitting here today, you don't recall       12      Q. Do you recognize this to be a --
                          13     when the calls were?                                       13          First of all, do you recognize this document?
                          14        A. No.                                                  14      A. Yeah.
                          15        Q. Do you recall the subject matter of the calls?       15      Q. Okay. Do you recognize this to be a mortgage
                          16        A. Me trying to get assistance with my loan.            16   assistance application that you dated -- that you signed
                          17        Q. Do you recall anything more specific about the       17   on December 29th, 19- -- 20- -- December 29th, 2017?
                          18     calls with him other than that?                            18      A. Yes.
                          19        A. No.                                                  19      Q. Okay. Is this an application that you
                          20        Q. Do you recall anything he told you in response       20   submitted to PennyMac?
                          21     to your requests?                                          21      A. I believe it to be.
                          22        A. (No verbal response.)                                22      Q. Okay. And was this submitted by mail?
                          23        Q. Other than Mr. Price's name, do you recall the       23      A. I don't recall. I recall that after I started
                          24     name -- any other names of persons you may have spoken     24   working in January I tried to send requests repeatedly,



                                                                                                                 8 (Pages 29 to 32)
                       Sanford Reporting & Video, Inc.                                           sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                      ed22f9f1-188f-41ac-8192-6b297851437a
                    Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 10 of 19 PageID #: 693
                       Jessica Stoler                                                                                         August 5, 2019

                                                                              Page 33                                                       Page 35
                           1     so I'm not sure -- I recall going to the post office and    1      Q. Do you recall receiving that document?
                           2     mailing, I recall using my work's fax repeatedly trying     2      A. No.
                           3     to get them the requested information.                      3      Q. Do you recall being advised by PennyMac at some
                           4        Q. Now, with regard to this application, it's            4   point that your December 29th, 2017 application was
                           5     dated December 29th, 2017. So that was before you           5   denied because it was within 37 days of the foreclosure
                           6     actually started working, correct?                          6   sale date?
                           7        A. Uh-huh.                                               7      A. I do recall being told that in some form.
                           8        Q. I'm sorry. You have to say "Yes" or "No."             8      Q. Okay. But --
                           9        A. Sorry. I forgot. Yes.                                 9      A. I don't recall if it was over the phone or by
                          10        Q. "Yes"?                                               10   letter, specifically.
                          11           Okay. On the last page of it is a copy of a          11      Q. And do you recall that you were informed that
                          12     prepaid -- what appears to be a prepaid mailing envelope   12   around January 10th of 2018?
                          13     or mailing label. Do you see that?                         13      A. I don't recall specifically January 10th, 2018.
                          14        A. Yes.                                                 14      Q. Do you recall whether it was the first or
                          15        Q. Do you recall utilizing something like that to       15   second half of January 2018?
                          16     send the application dated December 29th?                  16      A. I don't recall.
                          17        A. I don't.                                             17      Q. Do you recall if it was actually in January of
                          18        Q. Do you know how --                                   18   2018?
                          19           If it was dated December 29th, do you know when      19      A. Yes, January.
                          20     it was that you actually sent it to PennyMac?              20      Q. When do you recall being the first time that
                          21        A. I don't.                                             21   you were advised that there was a foreclosure sale --
                          22        Q. Okay. The last page that we were just                22   foreclosure sale scheduled?
                          23     referring to that looked to be the prepaid envelope or     23      A. I don't recall.
                          24     prepaid label has a "Received" stamp of January 8th,       24      Q. Do you recall how you first learned that fact?


                                                                              Page 34                                                       Page 36
                           1     2018. Do you see that?                                      1       A. I don't. It was such a stressful time.
                           2        A. I saw that.                                           2              (Exhibit No. 10 was marked.)
                           3        Q. Do you have any reason to believe that PennyMac       3       Q. Ms. Stoler, I'm showing you what's been marked
                           4     received the application dated December 29th, 2019 (sic)    4   as Exhibit 10 to your deposition, which is on the
                           5     prior to that January 8th, 2018 date?                       5   letterhead of Seneca Trustees, Inc., dated January 3rd,
                           6        A. I -- I don't know.                                    6   2018, and I'll represent to you at the bottom it has
                           7        Q. Do you recall having discussions with PennyMac        7   MSJ00001 through 00004, which indicates that it was
                           8     after you submitted the application dated December 29th,    8   produced by your counsel. Take a minute to look at
                           9     2019?                                                       9   this. And my first question is going to be whether you
                          10        A. Yes.                                                 10   recall seeing this document before.
                          11        Q. Okay. And how soon after December 29th of            11       A. Yes. It does look familiar.
                          12     2017 -- 2017 do you recall the first conversation          12       Q. Okay. And do you recall whether you received
                          13     with --                                                    13   it in early January of 2018?
                          14        A. I don't.                                             14       A. I don't recall for sure the date.
                          15        Q. Do you know if it was within a week, within two      15       Q. Okay. Do you recall that you received it in
                          16     weeks?                                                     16   January of 2018?
                          17        A. I don't want to guess.                               17       A. Yes.
                          18        Q. Okay. And I'd ask you not to guess.                  18       Q. But you don't know whether it was the first or
                          19               (Exhibit No. 9 was marked.)                      19   second half of the month at this point?
                          20        Q. Ms. Stoler, I'm showing you what's been marked       20       A. I don't.
                          21     Exhibit 9 to your deposition, which is a notice dated      21       Q. Okay. And it's your understanding that the
                          22     January 10, 2018 from PennyMac to you. If you would,       22   foreclosure sale has never actually taken place,
                          23     take a moment to review that.                              23   correct?
                          24        A. Yes.                                                 24       A. Correct.



                                                                                                                 9 (Pages 33 to 36)
                       Sanford Reporting & Video, Inc.                                           sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                     ed22f9f1-188f-41ac-8192-6b297851437a
                    Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 11 of 19 PageID #: 694
                       Jessica Stoler                                                                                         August 5, 2019

                                                                             Page 37                                                        Page 39
                           1        Q. What is your understanding as to why the sale        1             MR. CROWLEY: Off the record.
                           2     has not taken place? And I'm not asking for anything       2             (There was a break in the proceedings.)
                           3     your attorney has told you.                                3   BY MR. CROWLEY:
                           4        A. I'm not sure.                                        4      Q. You understand if you need a break, that's up
                           5        Q. Okay. You mentioned a few moments ago when I         5   to you.
                           6     asked if you could recall a certain date you said you      6      A. I'm okay.
                           7     couldn't because that time was so stressful.               7             (Exhibit No. 11 was marked.)
                           8            What did you mean by that?                          8      Q. Okay. Ms. Stoler, you've been shown what's
                           9        A. Well, my partner had almost passed away. It          9   been marked Exhibit 11 to your deposition a notice dated
                          10     was a very stressful time. He was going through rehab     10   January 23rd, 2018. Can you take a moment to review
                          11     and Unemployment ran out and I was trying to find a job   11   this, please?
                          12     and just basically get by. Yeah.                          12      A. Okay.
                          13        Q. Okay. And you were able to obtain employment        13      Q. Do you recall receiving this document?
                          14     beginning January 2nd of 2018, correct?                   14      A. Not specifically.
                          15        A. Correct.                                            15      Q. Do you recall after being notified by PennyMac
                          16        Q. How far in advance of that date did you know        16   that your December 29th, 2017 application had been
                          17     you had a new job?                                        17   denied for a loan mod (sic), do you recall asking
                          18        A. It was a very quick thing. I don't know             18   PennyMac to consider you for a deed --
                          19     exactly how far in advance.                               19      A. Vaguely. To be honest, I don't even really
                          20        Q. That's okay.                                        20   understand that process. I was just trying anything to,
                          21            And did obtaining that job help alleviate some     21   you know, get them to work with me.
                          22     of those stress factors you were just referring to --     22      Q. And would those communications have been by
                          23     help resolve some of those stress factors you were        23   telephone or in writing, if you recall?
                          24     just --                                                   24      A. Due to -- due to this, I don't recall. I just


                                                                             Page 38                                                        Page 40
                           1         A. A little bit, but I was still in pursuit of a       1   remember, you know, contacting them in January by both,
                           2      job because it wasn't paying enough, if you will.         2   you know, fax, phone.
                           3      During the hardship that we went through, you know, I     3      Q. Okay. And, again, to the extent you have any
                           4      got behind, obviously, so I was looking for something     4   of those communications still -- copies of those, you
                           5      better. I continued to look for something better, more    5   would have turned them over to counsel?
                           6      higher pay.                                               6      A. Yes.
                           7         Q. The job that you started January 2nd of 2018,       7      Q. With regard to looking back at the
                           8      which position was that?                                  8   interrogatory answers in that Page 3, it says, "On or
                           9         A. It was at Family Care.                              9   around January 2nd, 2018, Plaintiff secured new
                          10         Q. And how long did you stay with that position?      10   employment and possessed the willingness and ability to
                          11         A. It was about a month or so.                        11   pay her monthly mortgage payments."
                          12         Q. I'm sorry?                                         12         It's my understanding you testified earlier
                          13         A. It was about a month or so.                        13   that you informed PennyMac that you could now pay --
                          14         Q. Okay. And then did you change to a new             14   starting in January that you could pay your mortgage
                          15      position?                                                15   payments; is that correct?
                          16         A. Yes.                                               16      A. I don't recall if I told them that.
                          17         Q. And what position did you change to?               17      Q. You don't recall?
                          18         A. Nitro Electric.                                    18         Okay. If you would look at the next page of
                          19         Q. So that would have been in approximately           19   those interrogatories, it's the paragraph that starts
                          20      February of 2018?                                        20   "Instead of putting forth a good faith effort." Do you
                          21         A. Uh-huh.                                            21   see that?
                          22         Q. I'm sorry. You have to say "Yes" or "No" for       22      A. Yes.
                          23      the court reporter.                                      23      Q. And it states -- goes on -- and focusing in
                          24         A. Yes.                                               24   particular, it says, "Plaintiff's request for loss



                                                                                                              10 (Pages 37 to 40)
                       Sanford Reporting & Video, Inc.                                          sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                     ed22f9f1-188f-41ac-8192-6b297851437a
                    Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 12 of 19 PageID #: 695
                       Jessica Stoler                                                                                              August 5, 2019

                                                                            Page 41                                                                Page 43
                           1     mitigation under applicable agreements and guidelines      1      Q. Okay. During what period of time do you
                           2     despite inviting Plaintiff to do so and despite            2    believe you would have been able to make the $705
                           3     Plaintiff's demonstrated ability to make payments."        3    payments, if at all?
                           4           Do you see that?                                     4      A. I'm still yet getting on my feet. I've been
                           5        A. Yes.                                                 5    working on it ever since all of this. I believe that --
                           6        Q. With regard to "Plaintiff's demonstrated             6    myself to be now, finally.
                           7     ability to make payments," that particular reference,      7      Q. Okay. If you would, look at -- go to the back
                           8     what information was provided to PennyMac showing that     8    of that document where there's some documents attached.
                           9     you had an -- an ability to make payments?                 9    And if you would, look at the bottom there's MSJ --
                          10        A. I don't know.                                        10   those MSJ numbers I referred to earlier. I'm looking at
                          11        Q. At the end of that paragraph it states "While        11   Exhibit MSJ000605. Do you see that? It's actually a
                          12     Plaintiff can now afford her regular monthly payments,     12   couple pages in from the back.
                          13     she cannot afford the arrears that have accrued as a       13     A. Yes.
                          14     direct result of Defendant's failure to finally evaluate   14     Q. Okay. And is that a copy of an e-mail that you
                          15     her application for loss of mitigation assistance." Do     15   sent to your counsel?
                          16     you see that?                                              16     A. Yes.
                          17        A. Yes.                                                 17     Q. And it states towards the end of that "I did
                          18        Q. Okay. At what point in time did you become           18   send them a payment like you advised." Do you see that?
                          19     able to afford what would have been the regular monthly    19     A. Yes.
                          20     payments? Let me go back a step.                           20     Q. Does that refresh your recollection that you'd
                          21           First of all, is that statement true that I          21   made a payment of $705 in or around March 12th of 2018?
                          22     just read?                                                 22     A. I remember making some payments, but, yeah, I
                          23        A. I believed it to be at the time, but I was           23   still don't want to say a date. I'm not sure.
                          24     continuing to look for better employment.                  24     Q. Okay. And do you recall how many payments of


                                                                            Page 42                                                                Page 44
                           1        Q. Okay. And when you say you believe it was at          1   that -- do you recall --
                           2     the time, what do you mean?                                 2          To the extent that you recall making payments,
                           3        A. I was willing to -- to try so hard to make            3   do you recall payments being made in the approximate
                           4     those payments.                                             4   amount of $705?
                           5        Q. Oh, you're talking about that January time --         5      A. Yes.
                           6     that January of 2018 time frame?                            6      Q. Okay. And do you recall it being two or more
                           7        A. Yes. And I was hoping to keep looking for a           7   payments?
                           8     higher paying job. And at least I had one at that point     8      A. I don't.
                           9     and I was hoping to be able to make, you know, the          9      Q. Okay. Under the forbearance plan that had been
                          10     payments and -- and also still yet for modification to     10   in effect under which you had made four payments, do you
                          11     possibly keep the home because the payments were -- were   11   recall that forbearance plan that we were discussing?
                          12     high, but I was hoping to make them.                       12      A. Yes.
                          13        Q. And when you say the payments were high, are         13      Q. Those payments were approximately $411 a month,
                          14     you referring to the payments of approximately $705 per    14   correct?
                          15     month?                                                     15      A. Yes.
                          16        A. Yes.                                                 16      Q. Sitting here today, at what period of time, if
                          17        Q. Okay. And, in fact, after January of 2018, you       17   at all, do you believe you would have been able --
                          18     did submit the two -- approximately -- two approximate     18   capable of being able to continue making payments of
                          19     payments of $705, correct?                                 19   $411 a month?
                          20        A. I don't remember.                                    20      A. I believe I could do that, yes.
                          21        Q. Okay. From January of 2017 -- 2018 to the            21      Q. Okay. And when do you believe your ability to
                          22     present, has it been true that you would have been able    22   do that started?
                          23     to afford to make the $705 payments per month?             23      A. I can't say for sure. Probably January.
                          24        A. Looking back, no.                                    24      Q. January of?



                                                                                                                 11 (Pages 41 to 44)
                       Sanford Reporting & Video, Inc.                                           sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                           ed22f9f1-188f-41ac-8192-6b297851437a
                    Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 13 of 19 PageID #: 696
                       Jessica Stoler                                                                                         August 5, 2019

                                                                              Page 45                                                       Page 47
                           1        A. '17 -- '18.                                           1   became represented by counsel -- around the time?
                           2        Q. January of '18?                                       2      A. Probably around the time.
                           3        A. I think. I'm getting the years mixed up.              3      Q. And what was your intent in sending this
                           4        Q. I believe January of '18 was when you started         4   letter?
                           5     working again.                                              5      A. To try to keep my home.
                           6        A. Correct.                                              6      Q. At any time after January 25 of 2018, did you
                           7        Q. Is that the January you meant?                        7   make any -- strike that.
                           8        A. Yes. Sorry.                                           8          You're aware that a lawsuit was filed in this
                           9        Q. No. That's quite all right.                           9   case against PennyMac in May of 2018, correct?
                          10        A. Lots of dates.                                       10      A. I --
                          11               (Exhibit No. 12 was marked.)                     11      Q. Filed on your behalf against PennyMac.
                          12        Q. Yes.                                                 12      A. I can't be certain of the date --
                          13            Ms. Stoler, on a number of the documents,           13      Q. Okay.
                          14     you'll see that your loan number has been crossed out      14      A. -- that you mentioned.
                          15     and I'm crossing it out before I give it to you and        15      Q. But you recall at some point --
                          16     that's only because there's a possibility that some of     16          Do you recall that at some point a lawsuit was
                          17     these documents when they're attached to the transcript    17   filed against PennyMac on your behalf at least several
                          18     could end up in the way of court and we don't want your    18   months after the January 25th, 2018 letter?
                          19     loan number to be listed publicly. That's all. That's      19      A. Yes; yes.
                          20     why that's being done.                                     20      Q. Okay. Between the time of the January 25th,
                          21            I'm showing what's been marked as Exhibit 12 to     21   2018 letter and the filing of the lawsuit, do you recall
                          22     your deposition, which is a January 25, 2018 letter from   22   any other efforts that you made during that time period
                          23     -- addressed to PennyMac Loan Services. Do you recall      23   to request assistance from PennyMac either in the
                          24     seeing this letter before?                                 24   forbearance loan by deed or any other means of


                                                                              Page 46                                                       Page 48
                           1        A.    Yes.                                               1   assistance?
                           2        Q.    Okay. And is that your signature on the second     2      A. I don't recall.
                           3      page?                                                      3      Q. Upon sending this letter, was it your
                           4        A.    Yes.                                               4   understanding that you would continue to receive monthly
                           5        Q.    Thank you.                                         5   statements from PennyMac?
                           6            And do you recall seeing this at or about the        6      A. I wasn't aware, I don't think.
                           7      time it was dated, January 25 of 2018?                     7      Q. Did you have an understanding one way or
                           8         A. I don't recall the date.                             8   another?
                           9         Q. Do you know what date it was actually sent to        9      A. I don't think I have an understanding of the --
                          10      PennyMac?                                                 10   if I'd received monthly statements or not.
                          11         A. I don't.                                            11      Q. Okay. Prior to sending this letter on January
                          12         Q. Do you know the means by which it was sent to       12   25th of 2018, were you receiving what would be referred
                          13      PennyMac?                                                 13   to as billing -- bill collecting calls from PennyMac?
                          14         A. I don't.                                            14      A. I had received them before.
                          15         Q. Was it forwarded by your counsel's office or by     15      Q. Okay. And did they cease shortly after you
                          16      you? And by "forwarded," I mean sent to PennyMac.         16   sent this letter?
                          17         A. I don't recall.                                     17      A. I don't recall.
                          18         Q. What prompted you to send this letter?              18      Q. Do you recall that they -- do you recall that
                          19         A. I -- I don't recall.                                19   they -- let me start --
                          20         Q. At any time prior to January 25th of 2018 had       20          Do you recall that sometime after this letter,
                          21      you informed PennyMac in any way that you were            21   those calls stopped?
                          22      represented by counsel?                                   22      A. Yes. I believe so.
                          23         A. I don't remember.                                   23      Q. Okay. Sitting here today, you don't recall how
                          24         Q. Is January 25th, 2018 about the time that you       24   shortly after this letter?



                                                                                                              12 (Pages 45 to 48)
                       Sanford Reporting & Video, Inc.                                           sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                      ed22f9f1-188f-41ac-8192-6b297851437a
                    Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 14 of 19 PageID #: 697
                       Jessica Stoler                                                                                          August 5, 2019

                                                                             Page 49                                                        Page 51
                           1        A. I don't.                                              1   going to contact my counsel from then on.
                           2        Q. Okay. Referring back to the documents that are        2      Q. Now, when you received the April -- when you
                           3     attached to the interrogatories, that's that exhibit,       3   received the notice about the payment being received in
                           4     right? Looking at the page that would be labeled            4   or about April of 2018, did that letter cause you stress
                           5     MSJ000570 --                                                5   in any way?
                           6            See that?                                            6      A. I wondered why they were, you know, sending it
                           7        A. Yes.                                                  7   and saying they were applying it to a past due balance.
                           8        Q. Do you recognize that to be a monthly mortgage        8   I kind of wondered what it was about.
                           9     statement?                                                  9      Q. Okay. So you were curious about it?
                          10        A. Yes.                                                 10      A. Yes.
                          11        Q. Okay. When you sent the letter in January of         11      Q. Okay. Looking at the documents, we looked at
                          12     2018, was it your intent to direct PennyMac to no longer   12   the one labeled 570, which is -- that was the one we
                          13     send such statements to you?                               13   looked at which is a monthly statement from March of
                          14        A. Yes.                                                 14   2018, right?
                          15        Q. Pardon me?                                           15      A. Yes.
                          16        A. Yes.                                                 16      Q. Okay. And looking at the next document, the
                          17        Q. With regard to --                                    17   one starting MSJ000572, that's a monthly statement dated
                          18            Have you produced to your counsel all of the        18   April 11th, 2018, correct?
                          19     written communications that you have received from         19      A. Yes.
                          20     PennyMac from January 25th of 2018 through the present?    20      Q. Okay. And then we also just looked at the one
                          21        A. I believe that I have unless I missed any.           21   beginning at 574 that was dated April 11th that refers
                          22        Q. Okay. And would you agree that most of the           22   to the loan payment, correct?
                          23     documents that you have received from PennyMac during      23      A. Yes.
                          24     that time period have, in fact, been the monthly           24      Q. Okay. The next is a letter dated April 17,


                                                                             Page 50                                                        Page 52
                           1     mortgage statements?                                        1   2018, starting off, "PennyMac wants to work with you to
                           2        A. Most of them.                                         2   resolve" --
                           3        Q. Okay. If you would, turn to the document that         3          Do you see that?
                           4     is labeled MSJ000574, and that's a note dated April 11,     4      A. Yes.
                           5     2018. Do you recall receiving that document?                5      Q. Do you recall receiving that document?
                           6        A. No. Not right off.                                    6      A. Yes.
                           7        Q. Okay. It references a payment. It says --             7      Q. Okay. Do you recall if the four documents that
                           8     under "About your loans," it says, "PennyMac Loan           8   I've just referred -- shown you were all received before
                           9     Services wants to ensure that we provide you with timely    9   the lawsuit was filed?
                          10     information regarding your loan. The notice is to          10      A. I recall this one sticking out to me because I
                          11     advise you about your recent payment received in the       11   believe it was -- I don't know as far as filing goes,
                          12     amount of $705." Do you see that?                          12   but I believe I had already spoken with counsel. I
                          13        A. Uh-huh.                                              13   don't know for sure the dates on -- when everything was
                          14        Q. And do you recall receiving that -- do you           14   filed, but, yeah, I had spoken with counsel already.
                          15     recall --                                                  15      Q. Okay. Now, I don't want to specifically ask
                          16        A. Oh, yes. I do recall this now.                       16   you about communications between you and your attorney,
                          17        Q. Okay.                                                17   but at the time you would have received this April 17th,
                          18        A. I don't recall the exact date, but, yes.             18   2018 letter, it was your intent at that point to go
                          19        Q. Okay. A few moments ago in response to my            19   forward with the lawsuit?
                          20     question you said it was your intent to have PennyMac      20      A. I don't remember.
                          21     stop sending monthly mortgage statements. Why did you      21      Q. Okay. At any time prior -- any time between
                          22     want monthly mortgage statements no longer to be sent to   22   the January 25th, 2018 letter and the filing of the
                          23     you?                                                       23   lawsuit, were you aware of either you or anyone else
                          24        A. It was just my understanding that they were          24   contacting PennyMac to say, "Hey, I've asked that you no



                                                                                                              13 (Pages 49 to 52)
                       Sanford Reporting & Video, Inc.                                           sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                      ed22f9f1-188f-41ac-8192-6b297851437a
                    Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 15 of 19 PageID #: 698
                       Jessica Stoler                                                                                         August 5, 2019

                                                                            Page 53                                                         Page 55
                           1     longer send me documents, but you're still sending them    1   that bad.
                           2     to me"? Do you recall that?                                2      Q. Can you estimate approximately how many times?
                           3        A. I'm not sure.                                        3      A. I don't recall.
                           4        Q. Did you ever review the complaint that was           4      Q. Now, with regard to the letters that are -- or
                           5     filed in this litigation against PennyMac?                 5   the communications that were sent to you after June --
                           6        A. Yes. I -- yeah.                                      6   I'm sorry -- after January 25th of 2018, did those
                           7        Q. Is it your understanding that you are looking        7   letters cause you any type of additional stress or
                           8     for damages from PennyMac?                                 8   anything beyond what you'd already been experiencing?
                           9        A. I was just trying to keep my home.                   9      A. Not really.
                          10        Q. Are you seeking any type of monetary damages        10      Q. How long did your partner's medical condition
                          11     that you --                                               11   continue?
                          12            To your understanding, are you seeking any type    12      A. How long was he hospitalized or --
                          13     of monetary damages from PennyMac?                        13      Q. How long was his condition sufficiently severe
                          14        A. Mostly trying to keep my home.                      14   that it caused you -- well, let me rephrase it.
                          15        Q. Okay. Have you suffered any kind of medical         15          Did his medical condition and having to care
                          16     conditions or other physical conditions as a result of    16   for him cause you stress and anxiety?
                          17     having -- as a result of any of the actions taken by      17      A. Oh, sure.
                          18     PennyMac -- and I want to divide this up -- by PennyMac   18      Q. Okay. And approximately how long did that
                          19     with regard to the processing of the different attempts   19   stress and anxiety continue?
                          20     that you had to obtain loan assistance?                   20      A. He was hospitalized from April until August or
                          21        A. I'd say mostly just stress and anxiety.             21   September. I can't quite remember. It was the
                          22        Q. And how long did that stress and anxiety exist?     22   beginning of September-ish, but there was a lot of rehab
                          23        A. A while.                                            23   after that too.
                          24        Q. Approximately when did it begin?                    24      Q. So that was --


                                                                            Page 54                                                         Page 56
                           1          A. I'm not sure.                                      1          If you need to take a break, we can do that.
                           2          Q. Okay. And has it continued?                        2      A. No. I'm fine. I'd rather get it over with.
                           3          A. It's getting a little better.                      3      Q. When you're talking about August, August and
                           4          Q. And approximately when did it start to get a       4   September of '17 or --
                           5      little better?                                            5      A. I'm sorry. I'm getting confused on the dates
                           6          A. I don't know. Here recently.                       6   again.
                           7          Q. Okay. And what is causing it to get better?        7      Q. I understand.
                           8          A. I'm not sure.                                      8          As I understand, he was hospitalized in April
                           9          Q. Have you had --                                    9   of 2017?
                          10          A. Just getting back on track, I guess.              10      A. Yes; yes.
                          11          Q. Have you had to seek any kind of medical          11      Q. So he was hospitalized until sometime in
                          12      assistance in connection with the stress and anxiety?    12   August, September of 2017?
                          13          A. I talked to my doctor, but, no. Not other than    13      A. Uh-huh.
                          14      just, you know, a regular doctor that -- speaking with   14      Q. And then how long did his rehab and things like
                          15      him.                                                     15   that continue after?
                          16          Q. Okay. Or any kind of medicine prescribed for      16      A. Probably about until January of -- that would
                          17      -- to assist you with these issues?                      17   be '18.
                          18          A. No.                                               18      Q. Did his medical condition resolve or improve
                          19          Q. Did the stress or anxiety cause any kind of       19   significantly after that date?
                          20      physical symptoms that you're aware of?                  20      A. Uh-huh.
                          21          A. Just not feeling well.                            21      Q. And it has to be a "Yes" or "No." I'm sorry.
                          22          Q. Did it prevent you from undertaking any kind of   22      A. Yes. Sorry, again.
                          23      activities?                                              23              MR. CROWLEY: Just give me a moment. I
                          24          A. Missing work a few times, maybe, but nothing      24   may be finished.



                                                                                                             14 (Pages 53 to 56)
                       Sanford Reporting & Video, Inc.                                          sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                     ed22f9f1-188f-41ac-8192-6b297851437a
                    Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 16 of 19 PageID #: 699
                       Jessica Stoler                                                                                          August 5, 2019

                                                                             Page 57                                                         Page 59
                           1                (There was a break in the proceedings.)          1             Thank you. I have nothing further.
                           2                MR. CROWLEY: Back on.                            2             THE DEPONENT: Thank you.
                           3      BY MR. CROWLEY:                                            3             MR. CROWLEY: Bren, could we just --
                           4         Q. Earlier we were discussing the fact that the         4             The document that you copied, the note and
                           5      foreclosure sale had been canceled, correct?               5   the copy of the mortgage that we -- the deed of trust
                           6             Do you recall that?                                 6   that we'd produced, can we just add those as exhibits to
                           7         A. Yes; yes.                                            7   the deposition saying that those are the ones we're
                           8         Q. Do you recall --                                     8   stipulating were authentic?
                           9             And it's your understanding that the -- there       9             MR. POMPONIO: Okay.
                          10      is no sale currently scheduled, correct?                  10             MR. CROWLEY: Let me -- just to --
                          11         A. Yes.                                                11             (Exhibit Nos. 13 & 14 were marked.)
                          12         Q. Okay. Was the fact that the --                      12             MR. CROWLEY: These are the ones that were
                          13             The fact that the sale was canceled, did that      13   produced.
                          14      help kind of resolve some of your anxiety and stress?     14             MR. POMPONIO: Okay.
                          15         A. I guess so. Maybe slightly. I still know            15             MR. CROWLEY: Is that okay?
                          16      there was so much further to go that --                   16             MR. POMPONIO: Okay.
                          17         Q. At any time since January of 2018 -- January        17             MR. CROWLEY: So these are 13 and 14.
                          18      25th of 2018, at any time have you been informed by       18   Just for the record, there's a stipulation between the
                          19      PennyMac that the sale was going to be rescheduled?       19   parties that Exhibit 13 is an authentic copy of the note
                          20         A. I don't recall being informed that.                 20   related to the property 2122 21st Street involving Ms.
                          21         Q. Okay. Okay. You indicated earlier that one of       21   Stoler, and Exhibit 14 is a deed of trust securing that
                          22      your intents was to have PennyMac no longer send you      22   note, and the stipulation between the parties that these
                          23      statements. Even if PennyMac had not sent you             23   documents are authentic.
                          24      statements, you did have an understanding that the        24             Thank you.


                                                                             Page 58                                                         Page 60
                           1     monthly payments that were unpaid would continue to         1              MR. POMPONIO: I have a few questions.
                           2     accrue, correct?                                            2              You good to keep going?
                           3        A. Yes.                                                  3                    EXAMINATION
                           4        Q. Okay. And the fact that, you know, if the             4   BY MR. POMPONIO:
                           5     statements had been sent to your counsel as opposed to      5      Q. You were asked some questions about the stress
                           6     you, that would not in any way have changed the amounts     6   that you've had relating to possible foreclosure of your
                           7     that were due or the amounts which were accruing,           7   home. Do you remember those questions?
                           8     correct?                                                    8      A. Yes.
                           9        A. Yes.                                                  9      Q. Okay. Have you had any trouble sleeping as a
                          10        Q. Do you recall making two small payments to           10   result of the stress?
                          11     PennyMac in June and July -- or approximately July of      11      A. Yes.
                          12     2018 in the amount of $20 each?                            12      Q. The --
                          13        A. Yes.                                                 13          Have you experienced any embarrassment or
                          14        Q. For what purpose were those payments made?           14   humiliation as a result of the foreclosure?
                          15        A. Kind of a good faith thing because I was --          15      A. Yes.
                          16     that's all I had at the moment.                            16      Q. Was it published in the paper?
                          17        Q. And some of the statements -- some of the            17      A. Yes.
                          18     documents that you received and provided to your counsel   18      Q. Did you have occasion that anybody, friends, or
                          19     were, in fact, statements indicating that those payments   19   family members asked you about that foreclosure?
                          20     had been received, correct?                                20      A. Yes.
                          21        A. I guess so.                                          21      Q. Okay. And you have a daughter, right?
                          22                (Exhibit No. 12 was marked.)                    22      A. Yes.
                          23                MR. CROWLEY: Just one more document. I          23      Q. What's her age?
                          24     may or may not ask any questions.                          24      A. My youngest is 19.



                                                                                                               15 (Pages 57 to 60)
                       Sanford Reporting & Video, Inc.                                           sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                      ed22f9f1-188f-41ac-8192-6b297851437a
                    Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 17 of 19 PageID #: 700
                       Jessica Stoler                                                                                          August 5, 2019

                                                                              Page 61                                                        Page 63
                           1        Q. Okay. You have --                                     1   begin making payments again on your mortgage?
                           2        A. Three.                                                2      A. Yes; yes.
                           3        Q. You have three?                                       3      Q. Well, if --
                           4           And just one of them lives with you; is that          4          Hypothetically speaking, had PennyMac given you
                           5     correct?                                                    5   a modification in January of 2018 after you started
                           6        A. The two younger ones do.                              6   working at Family Care, do you believe that you would
                           7        Q. Okay.                                                 7   have been able to --
                           8        A. My oldest one does not.                               8      A. Yes.
                           9        Q. Okay. And did you ever have to have any               9      Q. Let me finish.
                          10     discussions with your daughters about the possible         10          Do you think you'd have been able to make that
                          11     foreclosure?                                               11   payment continuing forward?
                          12        A. Yes.                                                 12      A. Yes.
                          13        Q. And how did that affect you?                         13      Q. Did you feel like the lawsuit was necessary for
                          14        A. It was hard.                                         14   you to be able to keep your home?
                          15        Q. When you -- when you received the                    15      A. Yes.
                          16     correspondence from PennyMac after you had identified      16      Q. Let's go back and talk about the forbearance
                          17     that you had a lawyer, did you worry that those -- why     17   agreement that you received. Now, your -- your --
                          18     those letters were coming to you instead of your lawyer?   18          Was it your understanding -- I think you did
                          19        A. Yes.                                                 19   testify to this earlier. Was it your understanding that
                          20        Q. Do you need a break?                                 20   the forbearance was for six months?
                          21        A. I was looking for tissues.                           21      A. Yes.
                          22               MS. FENWICK: We had some in the other            22      Q. And that during that six-month period PennyMac
                          23     room. In fact, we call the other room our "crying room"    23   was not going to try to foreclose on you?
                          24     because we put tissues in there, but I'm happy to go get   24      A. Yes.


                                                                              Page 62                                                        Page 64
                           1     some, if you want.                                          1      Q. And that at the end of that six-month period
                           2               THE DEPONENT: Thank you.                          2   that you would be eligible for a loan modification?
                           3               (There was a break in the proceedings.)           3      A. Yes.
                           4     BY MR. POMPONIO:                                            4      Q. Okay. Now, the -- on Deposition Exhibit No. 6,
                           5        Q. In January of 2018 -- I want to take you back         5   this sets out the payments for your forbearance,
                           6     to that time period and we can talk about -- I have a       6   correct?
                           7     couple questions for you.                                   7      A. Yes.
                           8           You'd obtained a job at Women's Care,                 8      Q. Okay. And it indicates here that you'd been
                           9     correct --                                                  9   talking -- well, there's handwriting on here -- your
                          10        A. Yeah.                                                10   handwriting on here with some figures and stuff like
                          11        Q. -- or Family Care?                                   11   that, correct?
                          12        A. Yeah. I think it kind of -- they call it             12      A. Yes.
                          13     Women's Care, Family Care. It's the same place though.     13      Q. Do you know when you made those notes? Was it
                          14        Q. And --                                               14   right around the time that you received this, or was it
                          15               THE DEPONENT: Thank you. Sorry.                  15   at a later date?
                          16               MS. FENWICK: Oh, you're welcome.                 16      A. I don't recall.
                          17     BY MR. POMPONIO:                                           17      Q. Okay. That's fine.
                          18        Q. After you got the job at Family Care, did            18          You see at the bottom of this notice, it says
                          19     you -- did you believe that you had the household income   19   "On January 1, 2018, assuming you make all of these
                          20     to be able to make regular payments on your -- on your     20   payments successfully, you'll resume making regular
                          21     mortgage?                                                  21   monthly payments under the loan."
                          22        A. Yes.                                                 22          Do you see that notice there?
                          23        Q. And was it your intention in filing this case        23      A. Yes.
                          24     to obtain some sort of stop to the foreclosure and then    24      Q. Did you understand that at the end of this



                                                                                                              16 (Pages 61 to 64)
                       Sanford Reporting & Video, Inc.                                           sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                      ed22f9f1-188f-41ac-8192-6b297851437a
                    Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 18 of 19 PageID #: 701
                       Jessica Stoler                                                                                        August 5, 2019

                                                                            Page 65                                                        Page 67
                           1     forbearance that you would be eligible for a               1      Q. And why -- it may sound like a silly question,
                           2     modification or that they would just start having you      2   but why were you looking for a job?
                           3     make the regular monthly payment?                          3      A. Because the Unemployment ran out and at least
                           4        A. I thought the modification.                          4   with the rehab I could kind of see a light at the end of
                           5        Q. Okay. And that was based on your conversations       5   the tunnel, so I was trying to go back to work.
                           6     that you had with representatives from PennyMac during     6      Q. And was it important to you at that time to be
                           7     this time?                                                 7   able to get some income coming in so that you could
                           8        A. Right; right.                                        8   afford this modification?
                           9        Q. Including Josh?                                      9      A. Yes.
                          10        A. Yes.                                                10      Q. And did you ever think that because you weren't
                          11        Q. Okay. Now, this payment amount that was             11   able to make the November and December forbearance
                          12     required was about -- was $411.73, correct?               12   payments that you weren't going to be able to still get
                          13        A. Yes.                                                13   that modification in January?
                          14        Q. Now, your Unemployment benefits --                  14      A. No.
                          15            How much were you getting from Unemployment?       15             MR. POMPONIO: That's all I have.
                          16        A. Around 298.                                         16             MR. CROWLEY: I just have a couple
                          17        Q. Every two weeks?                                    17   follow-ups on those specific questions.
                          18        A. Some odd change, I think, yeah. Right under         18                  RE-EXAMINATION
                          19     $300.                                                     19   BY MR. CROWLEY:
                          20        Q. Okay. So about $600 a month?                        20      Q. Counsel asked you a few moments ago a
                          21        A. Yeah.                                               21   hypothetical about if you had gotten a mod would you
                          22        Q. Okay. Did you -- did you --                         22   have been able to continue to pay. Do you recall those
                          23            Did you have difficulty making the $411            23   questions he asked a few minutes ago?
                          24     payment?                                                  24      A. Yes.


                                                                            Page 66                                                        Page 68
                           1        A. Yeah; yeah. It was -- yeah -- pretty hard.           1      Q. Starting in January of 2018, what amount of
                           2        Q. Okay.                                                2   loan payment would you have been able to afford?
                           3        A. Still.                                               3      A. I was hoping they'd do something along the
                           4        Q. And, obviously, PennyMac knew that you were --       4   lines of the forbearance or, at that point, I was
                           5     what your income was?                                      5   willing to take probably anything they would have given
                           6           You told them what the Unemployment income was       6   me as far as a modification.
                           7     for qualify for the forbearance, correct?                  7      Q. Okay. But what do you actually think you could
                           8        A. I had to send them proof of it.                      8   have afforded at that point?
                           9        Q. And that Unemployment income is temporary,           9      A. I could only speculate or guess, so --
                          10     correct?                                                  10      Q. Well, you just answered counsel's question that
                          11        A. Correct.                                            11   you thought you would be able to afford to make payments
                          12        Q. And you testified it expired in October?            12   and I guess my question in response to his question is
                          13        A. Yes.                                                13   when you're saying you were able to make payments, what
                          14        Q. And so in November and December, you didn't         14   payments would you have been able to make?
                          15     have any Unemployment income, correct?                    15      A. I could only guess. Maybe 500.
                          16        A. Correct.                                            16      Q. But you think that's a guess?
                          17        Q. Okay. What did you do during --                     17      A. Yes.
                          18           You know, what were you thinking about and          18      Q. During the time period that you actually had
                          19     what were you doing in November and December with         19   the forbearance, that is the July through December
                          20     respect to your -- to your house payment? What was your   20   period, other than the Unemployment, did your household
                          21     plan?                                                     21   have any other income?
                          22        A. Well, it, again, was a stressful time because       22      A. No.
                          23     of the rehab, but I was looking for -- looking for a      23      Q. "No"?
                          24     job.                                                      24      A. No.



                                                                                                             17 (Pages 65 to 68)
                       Sanford Reporting & Video, Inc.                                          sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                    ed22f9f1-188f-41ac-8192-6b297851437a
                    Case 2:18-cv-00988 Document 50-22 Filed 08/22/19 Page 19 of 19 PageID #: 702
                       Jessica Stoler                                                                                          August 5, 2019

                                                                             Page 69                                                         Page 71
                           1        Q. No income at all for the house?                       1    after she prints out your testimony to go over it and
                           2        A. No.                                                   2    see if it's consistent with what you said, but I usually
                           3        Q. Looking back at Exhibit 6, which is the notice        3    just advise people to waive that because you're not
                           4     that you have been approved for the special forbearance     4    going to remember what you said.
                           5     plan, when you received this notice, did you call anyone    5               THE DEPONENT: Yeah.
                           6     or contact anyone at PennyMac and say, "Hey, it was my      6               MR. POMPONIO: She'll waive.
                           7     understanding that, you know, once the" -- or -- I'm        7               (Deposition concluded at 11:49 a.m.)
                           8     sorry -- did you call anyone at PennyMac and say that       8
                           9     that statement that's in the box at the bottom that says    9
                          10     "On 1/1/2018," that that statement was not what you        10
                          11     understood?                                                11
                          12        A. I don't know.                                        12
                          13        Q. Okay. Now, when you had discussions with             13
                          14     PennyMac -- strike that.                                   14
                          15           Earlier you mentioned that you had discussions       15
                          16     with people at PennyMac, perhaps, including Joshua that    16
                          17     was discussed earlier that -- about whether there would    17
                          18     be a loan mod after the forbearance.                       18
                          19           Do you recall that?                                  19
                          20        A. I'm sorry. Could you repeat that?                    20
                          21        Q. Okay. Sure.                                          21
                          22           Earlier you discussed in response to questions       22
                          23     from your counsel that in connection with the              23
                          24     forbearance that was issued in June of 2017, that you      24


                                                                             Page 70                                                         Page 72
                           1     had discussions with PennyMac about the fact that --       1    STATE OF WEST VIRGINIA,
                                                                                            2    COUNTY OF KANAWHA, to wit;
                           2     about whether there would be a loan mod available after    3          I, Kristen S. Craddock, a Notary Public and
                           3     the forbearance expired.                                         Commissioner within and for the County and State
                           4           Do you recall that?                                  4     aforesaid, duly commissioned and qualified, do hereby
                                                                                                  certify that the attached deposition of JESSICA STOLER
                           5       A. Yes.                                                  5     was duly taken by me and before me at the time and place
                           6       Q. Okay. Now, did PennyMac tell you that you                   and for the purpose specified in the caption hereof, the
                                                                                            6     said witness having been by me first duly sworn.
                           7     would be considered for a loan mod after the forbearance   7          I do further certify that the said deposition was
                           8     was expired?                                                     correctly taken by me in shorthand notes, and that the
                                                                                            8     same were accurately written in full and reduced to
                           9       A. Yes.                                                        typewriting and that the witness did request to read her
                          10       Q. Okay. They did not tell you that you would be          9    transcript.
                                                                                            10         I further certify that I am neither attorney or
                          11     guaranteed a loan mod, did they?                                 counsel for, nor related to or employed by any of the
                          12       A. Not that I recall.                                    11    parties to the action in which this deposition is taken,
                                                                                                  and further that I am not a relative or employee of any
                          13       Q. Okay. And there's nothing in writing that             12    attorney or counsel employed by the parties or
                          14     you're aware of that says you would be given a loan mod          financially interested in the action and that the
                          15     upon the expiration of the forbearance, correct?           13    attached transcript meets the requirements set forth
                                                                                                  within article twenty-seven, chapter forty-seven of the
                          16       A. I don't recall a guarantee in writing.                14    West Virginia Code.
                          17       Q. And if you had anything like that -- you still        15         My commission expires May 22nd, 2022. Given
                                                                                                  under my hand this 13th day of August, 2019.
                          18     had anything like that, you would have provided it to      16
                          19     your counsel, correct?                                     17    __________________________
                                                                                                  Kristen S. Craddock
                          20       A. Yes. Correct.                                         18    Court Reporter
                          21              MR. CROWLEY: Okay. Thanks. I have                 19
                                                                                            20
                          22     nothing further.                                           21
                          23              THE DEPONENT: Thank you.                          22
                                                                                            23
                          24              MR. POMPONIO: You have the right to --            24



                                                                                                               18 (Pages 69 to 72)
                       Sanford Reporting & Video, Inc.                                           sanford@sanfordreporting.com


Electronically signed by Kristen Craddock (501-329-708-7637)                                                                      ed22f9f1-188f-41ac-8192-6b297851437a
